Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 1 of 10




 EXHIBIT B-5




                                                        APPENDIX 0096
     Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 2 of 10




NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                                       NO.

IN THE MATTER OF                                   §     IN THE DISTRICT COURT
THE MARRIAGE OF                                    §
                                                   §
TUYET TRAN                                         §
AND                                                §     ____TH JUDICIAL DISTRICT
TRANG VU                                           §
                                                   §
AND IN THE INTEREST OF                             §
P.T. AND D.T., CHILDREN                            §     HARRIS COUNTY, TEXAS

                             ORIGINAL PETITION FOR DIVORCE

1.      Discovery Level
        Discovery in this case is intended to be conducted under level 2 of rule 190 of the Texas
Rules of Civil Procedure.
2.      Objection to Assignment of Case to Associate Judge
        Petitioner objects to the assignment of this matter to an associate judge for a trial on the
merits or presiding at a jury trial.
3.      Parties
        This suit is brought by TUYET TRAN, Petitioner. The last three numbers of TUYET
TRAN's driver's license number are XXX. The last three numbers of TUYET TRAN's Social
Security number are XXX-XX-X583.
        TRANG VU is Respondent.
4.      Domicile
        Petitioner has been a domiciliary of Texas for the preceding six-month period and a
resident of this county for the preceding ninety-day period.
5.      Service
        Process should be served on Respondent at 9226 Sandstone St., Houston, Texas 77036 or
where ever he may be found.
6.      Protective Order Statement and CPS Case
        a.        No protective order under title 4 of the Texas Family Code is in effect, and no



                                                                                                1
                                                                             NN EX 5, Page
                                                                             APPENDIX 0097 1 of 9
     Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 3 of 10




application for a protective order is pending with regard to the parties to this suit.
        b.     A First Amended Original Petition for Protection fo a Child for Conservatorship,
and for Termination in suit Affecting the Parent-Child Relationship and Order Setting Hearing is
pending in the 314th Judicial District Court in Cause No. 201503795J.
7.      Dates of Marriage and Separation
        The parties were married on or about August 20, 2001 and ceased to live together as
husband and wife on or about May 2015.
8.      Grounds for Divorce
        The marriage has become insupportable because of discord or conflict of personalities
between Petitioner and Respondent that destroys the legitimate ends of the marriage relationship
and prevents any reasonable expectation of reconciliation.
        Respondent is guilty of cruel treatment toward Petitioner of a nature that renders further
living together insupportable.
9.      Children of the Marriage
        Petitioner and Respondent are parents of the following children of this marriage who are
not under the continuing jurisdiction of any other court:
Name:
Sex: Female
Birth date:
Name:
Sex: Male
Birth date:
        There are no court-ordered conservatorships, court-ordered guardianships, or other court-
ordered relationships affecting the children the subject of this suit.
        Information required by section 154.181(b) of the Texas Family Code is provided at a
later date or upon request.
        No property of consequence is owned or possessed by the children the subject of this suit.
        The appointment of Petitioner and Respondent as joint managing conservators would not
be in the best interest of the children. Petitioner, on final hearing, should be appointed sole
managing conservator, with all the rights and duties of a parent sole managing conservator, and
Respondent should be ordered to make payments for the support of the children and to provide



                                                                                                  2
                                                                               NN EX 5, Page
                                                                               APPENDIX 0098 2 of 9
      Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 4 of 10




medical child support in the manner specified by the Court. Petitioner requests that the payments
for the support of the children survive the death of Respondent and become the obligation of
Respondent's estate.
        Respondent has a history or pattern of committing family violence during the two-year
period preceding the date of filing of this suit. Petitioner requests the Court to deny Respondent
access to the children. Alternatively, if the Court finds that awarding Respondent access to the
children would not endanger the children's physical health or emotional welfare and would be in
the best interest of the children, Petitioner requests that the Court render a possession order that
is designed to protect the safety and well-being of the children and any other person who has
been a victim of family violence committed by Respondent, including but not limited to ordering
that the periods of access be continuously supervised by an entity or person chosen by the Court,
ordering that the exchange of possession of the children occur in a protective setting, ordering
Respondent to refrain from the consumption of alcohol or a controlled substance within the
twelve hours before or during the period of access to the children, and ordering Respondent to
attend and complete a battering intervention and prevention program or, if such a program is not
available, to complete a course of treatment with a mental health professional in accordance with
section 153.010 of the Texas Family Code.
        Respondent has a history or pattern of physical abuse directed against Pearl Tran and
Diamond Tran.      Petitioner requests the Court to deny Respondent access to the children.
Alternatively, Petitioner requests that the Court render a possession order that provides that
Respondent's periods of visitation be continuously supervised by an entity or person chosen by
the Court.
10.     Division of Community Property
        Petitioner requests the Court to divide the estate of Petitioner and Respondent in a
manner that the Court deems just and right, as provided by law.
11.     Reimbursement
        Petitioner requests the Court to reimburse Petitioner's separate estate for funds or assets
expended by Petitioner's separate estate for payment of unsecured liabilities of Respondent's
separate estate. Those expenditures resulted in a direct benefit to Respondent's separate estate.
Petitioner's separate estate has not been adequately compensated for or benefited from the
expenditure of those funds or assets, and a failure by the Court to allow reimbursement to



                                                                                                3
                                                                             NN EX 5, Page
                                                                             APPENDIX 0099 3 of 9
      Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 5 of 10




Petitioner's separate estate will result in an unjust enrichment of Respondent's separate estate at
the expense of Petitioner's separate estate.
12.     Postdivorce Maintenance
        Petitioner requests the Court to order that Petitioner be paid postdivorce maintenance for
a reasonable period in accordance with chapter 8 of the Texas Family Code.
13.     Request for Temporary Restraining Order
        Petitioner requests the Court to dispense with the issuance of a bond, and Petitioner
requests that Respondent be temporarily restrained immediately, without hearing, and after
notice and hearing be temporarily enjoined, pending the further order of this Court, from:
        1.     Communicating with Petitioner in person, by telephone, or in writing in vulgar,
profane, obscene, or indecent language or in a coarse or offensive manner.
        2.     Threatening Petitioner in person, by telephone, or in writing to take unlawful
action against any person.
        3.     Placing one or more telephone calls, anonymously, at any unreasonable hour, in
an offensive and repetitious manner, or without a legitimate purpose of communication.
        4.     Causing bodily injury to Petitioner or to a child of either party.
        5.     Threatening Petitioner or a child of either party with imminent bodily injury.
        6.     Destroying, removing, concealing, encumbering, transferring, or otherwise
harming or reducing the value of the property of one or both of the parties.
        7.     Falsifying any writing or record relating to the property of either party.
        8.     Misrepresenting or refusing to disclose to Petitioner or to the Court, on proper
request, the existence, amount, or location of any property of one or both of the parties.
        9.     Damaging or destroying the tangible property of one or both of the parties,
including any document that represents or embodies anything of value.
        10.    Tampering with the tangible property of one or both of the parties, including any
document that represents or embodies anything of value, and causing pecuniary loss to
Petitioner.
        11.    Selling, transferring, assigning, mortgaging, encumbering, or in any other manner
alienating any of the property of Petitioner or Respondent, whether personalty or realty, and
whether separate or community, except as specifically authorized by order of this Court.
        12.    Incurring any indebtedness, other than legal expenses in connection with this suit,



                                                                                                  4
                                                                               NN EX 5, Page
                                                                               APPENDIX 0100 4 of 9
    Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 6 of 10




except as specifically authorized by order of this Court.
       13.       Making withdrawals from any checking or savings account in any financial
institution for any purpose, except as specifically authorized by order of this Court.
       14.       Spending any sum of cash in Respondent's possession or subject to Respondent's
control for any purpose, except as specifically authorized by order of this Court.
       15.       Withdrawing or borrowing in any manner for any purpose from any retirement,
profit-sharing, pension, death, or other employee benefit plan or employee savings plan or from
any individual retirement account or Keogh account, except as specifically authorized by order
of this Court.
       16.       Entering any safe-deposit box in the name of or subject to the control of Petitioner
or Respondent, whether individually or jointly with others.
       17.       Withdrawing or borrowing in any manner all or any part of the cash surrender
value of life insurance policies on the life of Petitioner or Respondent, except as specifically
authorized by order of this Court.
       18.       Changing or in any manner altering the beneficiary designation on any life
insurance on the life of Petitioner or Respondent or the parties' children.
       19.       Canceling, altering, failing to renew or pay premiums, or in any manner affecting
the present level of coverage of any life, casualty, automobile, or health insurance policies
insuring the parties' property or persons including the parties' children.
       20.       Opening or diverting mail addressed to Petitioner.
       21.       Signing or endorsing Petitioner's name on any negotiable instrument, check, or
draft, such as tax refunds, insurance payments, and dividends, or attempting to negotiate any
negotiable instrument payable to Petitioner without the personal signature of Petitioner.
       22.       Taking any action to terminate or limit credit or charge cards in the name of
Petitioner.
       23.       Discontinuing or reducing the withholding for federal income taxes on
Respondent's wages or salary while this case is pending.
       24.       Destroying, disposing of, or altering any financial records of the parties, including
but not limited to records from financial institutions (including canceled checks and deposit
slips), all records of credit purchases or cash advances, tax returns, and financial statements.
       25.       Destroying, disposing of, or altering any e-mail or other electronic data relevant to



                                                                                                  5
                                                                               NN EX 5, Page
                                                                               APPENDIX 0101 5 of 9
      Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 7 of 10




the subject matters of this case, whether stored on a hard drive or on a diskette or other electronic
storage device.
        26.       Terminating or in any manner affecting the service of water, electricity, gas,
telephone, cable television, or other contractual services, such as security, pest control,
landscaping, or yard maintenance, at 9226 Sandstone St., Houston, TX 77036 or whereever
Petitioner is living or in any manner attempting to withdraw any deposits for service in
connection with those services.
        27.       Excluding Petitioner from going to or near 200 feet of the residence or where ever
Petitioner is living.
        28.       Entering, operating, or exercising control over the car in the possession of
Petitioner.
        29.       Disturbing the peace of the children or of another party.
        30.       Withdrawing the children from enrollment in the school or day-care facility where
the children are presently enrolled.
        31.       Hiding or secreting the children from Petitioner.
        32.       Making disparaging remarks regarding Petitioner or Petitioner's family in the
presence or within the hearing of the children.
        33.       Consuming alcohol within the 24 hours before or during the period of possession
of or access to the children.
        34.       Permitting an unrelated adult with whom Respondent has an intimate or dating
relationship to remain in the same residence with the children between the hours of 9 P.M. and
10 A.M.
        Petitioner requests that Respondent be authorized only as follows:
        To make expenditures and incur indebtedness for reasonable and necessary living
expenses for food, clothing, shelter, transportation, and medical care.
14.     Extraordinary Relief
        As the basis for the extraordinary relief requested below, Petitioner would show that
before the filing of this petition Respondent has engaged in the conduct set forth in the affidavit
attached as Exhibit A.       Based on that affidavit, Petitioner requests the Court to grant the
following relief:
        Issue an order excluding Respondent from possession of or access to the children,



                                                                                                 6
                                                                              NN EX 5, Page
                                                                              APPENDIX 0102 6 of 9
Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 8 of 10




                                                        APPENDIX 0103
      Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 9 of 10




anticipated expenses.
        Petitioner has insufficient income for support, and Petitioner requests the Court to order
Respondent to make payments for the support of Petitioner until a final decree is signed.
18.     Request for Temporary Orders for Discovery and Ancillary Relief
        Petitioner requests the Court, after notice and hearing, for the preservation of the property
and protection of the parties, to make temporary orders for discovery and ancillary relief as
deemed necessary and equitable, including but not limited to the following:
        Ordering Respondent to provide a sworn inventory and appraisement of all the separate
and community property owned or claimed by the parties and all debts and liabilities owed by
the parties substantially in the form and detail prescribed by the Texas Family Law Practice
Manual (3rd ed.), form 7-1.
        Ordering Respondent to produce copies of all the information necessary to prepare
Petitioner's tax returns for tax years 2013 and 2014, including tax returns and all supporting
schedules for tax years 2013 and 2014, by a date certain.
19.     Attorney's Fees, Expenses, Costs, and Interest
        It was necessary for Petitioner to secure the services of John Na, a licensed attorney, to
prepare and prosecute this suit. To effect an equitable division of the estate of the parties and as
a part of the division, and for services rendered in connection with conservatorship and support
of the children, judgment for attorney's fees, expenses, and costs through trial and appeal should
be granted against Respondent and in favor of Petitioner for the use and benefit of Petitioner's
attorney and be ordered paid directly to Petitioner's attorney, who may enforce the judgment in
the attorney's own name. Petitioner requests postjudgment interest as allowed by law.
20.     Prayer
        Petitioner prays that citation and notice issue as required by law and that the Court grant a
divorce and all other relief requested in this petition.
        Petitioner prays that the Court immediately grant a temporary restraining order
restraining Respondent, in conformity with the allegations of this petition, from the acts set forth
above, and Petitioner prays that, after notice and hearing, this temporary restraining order be
made a temporary injunction.
        Petitioner prays for attorney's fees, expenses, and costs as requested above.
        Petitioner prays for general relief.



                                                                                                 8
                                                                              NN EX 5, Page
                                                                              APPENDIX 0104 8 of 9
Case 4:17-cv-02818 Document 38-7 Filed on 01/16/19 in TXSD Page 10 of 10




                                 Respectfully submitted,

                                 THE TAMMY TRAN LAW FIRM
                                 ATTORNEYS AT LAW, LLP
                                 By: /s/ John Na
                                        JOHN NA
                                        State Bar No: 24074786
                                        jna@tt-lawfirm.com
                                        NATALIE NGUYEN
                                        State Bar No: 24064391
                                        nnguyen@tt-lawfirm.com
                                        2915 Fannin Street
                                        Houston, Texas 77002
                                        Telephone: 713/655-0737
                                        Telecopier: 713/655-0823
                                    Attorney for Petitioner




                                                                              9
                                                           NN EX 5, Page
                                                           APPENDIX 0105 9 of 9
